Case 2:16-cv-00471-KM-JBC Document 104 Filed 04/19/21 Page 1 of 2 PageID: 2870



                                         The Epstein Law Firm, P.A.
                                                 340 West Passaic Street
                                             Rochelle Park, New Jersey 07662
                                               www.theepsteinlawfirm.com

                                                    Tel (201) 845-5962
                                                    Fax (201) 845-5973

 Barry D. Epstein *                                                                 Michael A. Rabasca 
 Michael J. Epstein *                                                              Jeffrey B. Richter
 April M. Gilmore * 

 *Certified by the Supreme Court of                                            Hon. John E. Selser (Ret.)
  New Jersey as a Civil Trial Attorney                                                Counsel
  Also Admitted in New York
                                              April 19, 2021


Via ECF
Hon. James B. Clark, III, U.S.M.J.
United States District Court
District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, NJ 07101

                     Re:        Collick et al. v. William Paterson University et
                                al.
                                Docket No. 16-471 (KM)

Dear Judge Clark:

     As Your Honor knows, this office represents plaintiffs in the
above matter. Currently pending before the Court is defendants’
motion for summary judgment as to all issues. On March 1, 2021,
Plaintiffs filed their opposition under temporary seal and
defendants filed their reply submission on April 5, 2021.       As
such, the parties’ single, consolidated motion to seal pursuant to
Local Civil Rule 5.3(c)(2) is currently due today, April 19, 2021.
Although the parties are in the process of finalizing the motion
to seal as required under the Rule, more time is required given
the volume and nature of the materials containing sensitive and
confidential information. Accordingly, plaintiffs respectfully
request a one-week extension to file the parties’ single,
consolidated motion to seal pursuant to Local Civil Rule 5.3(c)(2)
so that same shall be filed on or before April 26, 2021. Please
be advised that the undersigned has conferred with defendants’
counsel who has consented to the requested extension.
Case 2:16-cv-00471-KM-JBC Document 104 Filed 04/19/21 Page 2 of 2 PageID: 2871



THE EPSTEIN LAW FIRM, P.A.                                       Page 2




     We thank Your Honor in advance for your anticipated attention
and cooperation in this matter.

                                    Respectfully submitted,

                                    /s/ Michael A. Rabasca
                                    MICHAEL A. RABASCA
                                    mrabasca@theepsteinlawfirm.com

MAR/me
Cc: Matthew E. Beck, Esq.
     Mauro G. Tucci, Esq.
